Citation Nr: 0514861	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-01 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service (consisting of active 
duty for training as a member of the U.S. Army Reserve) from 
September 1997 until February 1998.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a claim of entitlement to service 
connection for bilateral patellofemoral syndrome.  In that 
decision, the RO also denied claims of entitlement to service 
connection for fibromyalgia, poor sleep habits, and bilateral 
shin and thigh splints.  The veteran filed a Notice of 
Disagreement as to all four claims.  In a substantive appeal 
filed in February 2002, the veteran withdrew the claims of 
entitlement to service connection for poor sleep habits and 
for bilateral shin and thigh splints.  In an August 2002 
rating decision, the RO granted the claim of entitlement to 
service connection for fibromyalgia.  Accordingly, the claim 
for bilateral knee disorders was the only claim before the 
Board on appeal at that time. 

In a January 2003 decision, the Board denied the claim of 
entitlement to service connection for bilateral knee 
disabilities.  The veteran then appealed the Board's January 
2003 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).

In October 2003, the General Counsel for the VA and the 
veteran's attorney filed a Joint Motion asking the Court to 
vacate the Board's decision.  Principally, the parties agreed 
to remand this matter to the Board for further consideration 
in light of new law, i.e., the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Later in October 2003, 
the Court issued an order granting the Joint Motion, vacating 
the Board's January 2003 decision, and remanding the case to 
the Board.

This case was most recently before the Board in April 2004, 
at which time it was remanded in accordance with the 
aforementioned directives in the Joint Motion and Court 
Order.  As will be further explained herein, those directives 
have been undertaken, and the case has returned to the Board 
for final appellate review.


FINDINGS OF FACT

1.  Records from the veteran's period of active duty for 
training include documentation of complaints of bilateral 
knee pain and aching, and reflect that diagnoses including 
mechanical leg pain, shin and thigh splints, and fibromyalgia 
were made.

2.  The veteran's current knee problems are primarily 
manifested by hypermobility, tenderness, and complaints of 
pain.  These symptoms, which were assessed as hypermobility 
as shown by a 2002 VA examination report, do not represent a 
finding of an underlying disability of the knees, inasmuch as 
they are productive of no physical or functional impairment.  
Moreover, the symptoms have been attributed by a VA examiner 
as part and parcel of the already service-connected 
fibromyalgia, as opposed to representing a separate and 
independent disability.


CONCLUSION OF LAW

Entitlement to service connection for bilateral knee 
disorders, claimed as bilateral patellofemoral syndrome, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

As has been mentioned herein, this case was subject to an 
October 2003 Joint Motion for Remand and Court Order, as 
deficiencies with respect to the duty to assist and VCAA 
notice were identified.  Upon subsequent review of the record 
in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the comprehensive May 2004 duty-to-notify-and-assist 
letter from the RO to the veteran regarding her claim, the 
January 2002 statement of the case (SOC), and the March 2005 
supplemental statement of the case (SSOC), the RO has 
notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with her appeal, and the bases for 
the denial of her claim.

The Board finds that the RO's May 2004 letter to the veteran, 
along with other communications issued by the RO to the 
veteran, satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  We further note that any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield, supra, slip op. at 27, 
noting that all relevant VA communications must be considered 
when determining whether adequate notice has been provided. 

In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to her claim.

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the May 2004 letter (pages 2-4) notified 
the veteran of the evidence that was needed to substantiate 
the claim.  With regard to the duty to notify the veteran 
what evidence, if any, is to be obtained by the VA (the 
second Pelegrini notice requirement), the May 2004 letter 
(pages 2-4) noted the actions the RO would undertake.  With 
regard to the duty to notify the veteran what evidence, if 
any, is to be provided by the claimant (the third Pelegrini 
notice requirement), the May 2004 letter (pages 2-6) notified 
the veteran of evidence the VA needed from her.  With regard 
to the duty to request that the claimant provide any evidence 
in the claimant's possession that pertains to her claims (the 
fourth Pelegrini notice requirement), in the May 2004 letter 
(pages 2-6), the RO indicates all evidence that the veteran 
should provide which is relevant to her claim.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A § 
7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the August 2001 rating action.  However, 
following the issuance of the August 2001 rating action, the 
RO issued a letter to the veteran meeting the Pelegrini 
requirements.  In any event, in this case, any lack of full 
Pelegrini notice prior to a rating action has not prejudiced 
the appellant in any way.  As indicated above, the RO issued 
the May 2004 letter and March 2005 SSOC explaining what was 
needed to substantiate the claim, and including reference and 
recitation of the applicable duty-to-assist provisions found 
at 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159.  The RO 
specifically notified the veteran of the VCAA duties to 
notify and assist.  Hence, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102.

Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support her claim, and has been afforded ample opportunity 
to submit such information and evidence.  In summary, in May 
2004, the RO issued a comprehensive duty-to-assist letter 
advising the veteran of VA's duty to assist; her 
responsibilities with respect to assistance, notifying her of 
the evidence necessary to substantiate the claim, and 
advising her to identify and/or submit any additional 
evidence pertinent to the claim.  VA Forms 21-4138 and 21-
4142 were also attached to that correspondence.  No response 
to the May 2004 VA correspondence was received from the 
veteran, and none of the VA forms were completed and 
returned.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains service medical records and post-service private 
records.  The veteran has at not referenced outstanding 
records that she wanted VA to obtain (including for any 
treatment received at VA medical facilities) or that he felt 
were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Here, all 
these requirements were satisfied by the February 2002 VA 
examination.

Accordingly, the Board finds that VA has satisfied the duty 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

II.  Factual Background

Army medical center records reflect that, in December 1997, 
the veteran complained of pain and swelling in the knees and 
legs, exacerbated by running, jumping, and marching.  Records 
show that these problems were treated conservatively with 
Motrin and Naprosyn, which had been unhelpful.  In December 
1997, a whole-body bone scan was conducted, which resulted in 
impressions of bilateral shin and thigh splints and bilateral 
stress or post-traumatic changes of the ankles and knees.  
There was no evidence of stress fracture.  A January 1998 
record shows that the veteran complained of hip and knee pain 
since November 1997.  An assessment of right ITB (iliotibial 
band) syndrome, was made.  Mechanical leg pain was also 
assessed in January 1998.  In February 1998, the veteran 
complained of multi-site pain, and an assessment of shin and 
thigh splints was made.

It appears that, following her period of active duty for 
training from November 1997 to February 1998, the veteran was 
separated from that duty and then continued to serve in the 
Army Reserve.  A record dated in October 1998 documents 
complaints of bilateral migratory lower extremity pain in the 
muscles, which was provisionally diagnosed as fibromyalgia.  
In October 1998, the veteran was seen for an examination to 
rule out fibromyalgia syndrome.  The history indicated that 
she began having problems with shin splints in September 1997 
during basic training, and continued having joint problems 
thereafter.  Assessments of a history of a bone scan and 
examination, consistent with a diagnosis of shin splints; 
diffuse myofascial pain syndrome; and hypermobility on 
examination and by history, with the veteran able to touch 
her palms to the floor and hyperextend her knees, were made.  
Impressions of suspected fibromyalgia and myofascial pain 
syndrome, manifested by symptoms including bilateral knee 
pain, were also made in October and November 1998, and these 
conditions continued to be treated during 1999 and 2000.

In December 2001, the veteran submitted private medical 
records of Dr. S.  The records reflect that the veteran's 
knees were examined in January 2000.  At that time, there was 
full range of motion bilaterally, with no palpable 
tenderness.  The left knee showed slight hyperextensibility 
when compared to the right.  An evaluation of the ligaments 
was normal, and no disability of the knees was diagnosed.

A VA examination of the joints was conducted in February 
2002, at which time the veteran's symptoms included 
generalized aching of all joints, without any evidence of 
joint swelling or erythema.  Joint examination did not reveal 
any evidence of synovitis, but showed evidence of 
hypermobility in the knees and elbows.  Full range of motion 
of both knees was shown.  The reported clinical impressions 
were of fibromyalgia with evidence of widespread pain over 
the joints and muscles, hypermobility, and a history of shin 
splints without any residuals of this condition shown.  X-ray 
films of the knees showed no bone or joint space abnormality.

With respect to hypermobility, the VA examiner explained that 
it could contribute to the veteran's symptoms and aggravate 
the discomfort in the joints, and mentioned that there was 
evidence of tender points on the knees.  Specifically, the 
examiner opined that, regarding the assessment of 
hypermobility, the veteran did not have diffuse myofascial 
pain syndrome, but it was more likely that she had 
fibromyalgia syndrome, based upon the findings upon physical 
examination and history.  The examiner further opined that, 
based on the findings upon examination and a review of the 
veteran's medical history, there is no relationship between 
the current condition and any injury related to active duty 
for training, and felt that the condition most likely started 
when she was in basic training and on reserve duty.

In an August 2002 rating action, the RO granted service 
connection for fibromyalgia, for which a 40 percent 
evaluation was assigned.

In a January 2003 decision, the Board denied the claim of 
entitlement to service connection for bilateral knee 
disabilities.  The veteran then appealed the Board's January 
2003 decision to the Court.  As discussed above, in October 
2003, the VA General Counsel and the veteran's attorney filed 
a Joint Motion asking the Court to vacate the Board's 
decision.  Principally, the parties agreed to remand this 
matter to the Board for further consideration in light of new 
law, i.e., the VCAA.  

The October 2003 Joint Motion specifically identified two 
deficiencies in the Board's January 2003 decision, pertaining 
to the duty to notify and assist the claimant.  First, it was 
agreed in the Joint Motion that the January 2003 Board 
decision did not present sufficient reasons and bases to 
support its conclusion that VA had provided adequate notice 
to the veteran of the VCAA as well as adequately informing 
her of the information and evidence necessary to substantiate 
her claim.  The motion specifically declared that a review of 
the record reflected that no VCAA notice letter had ever been 
issued, and that neither 38 U.S.C.A. §§ 5103 or 5103A was 
referenced in either the January 2002 Statement of the Case 
(SOC) or the August 2002 Supplemental Statement of the Case 
(SSOC).  Second, it was agreed in the joint motion that VA 
did not properly satisfy the duty to notify the veteran of 
the allocations of the burden of obtaining necessary evidence 
under 38 U.S.C.A. § 5103(a), as amended by the VCAA.  

Later in October 2003, the Court issued an order granting the 
Joint Motion, vacating the Board's January 2003 decision, and 
remanding the case to the Board.  The Board remanded this 
case in April 2004, in accordance with the directives in the 
Joint Motion and Court Order.  In May 2004, the RO issued a 
comprehensive duty-to-assist letter advising the veteran of 
VA's duty to assist; her responsibilities with respect to 
assistance, notifying her of the evidence necessary to 
substantiate the claim and advising her to identify and/or 
submit any additional evidence pertinent to the claim.  VA 
Forms 21-4138 and 21-4142 were also attached to that 
correspondence.  No response to the May 2004 VA 
correspondence was received from the veteran, and none of the 
VA forms was completed and returned.  

An SSOC was recently issued in March 2005, including 
reference to 38 U.S.C.A. §§ 5103 or 5103A and recitation of 
the provisions of 38 C.F.R. § 3.159 (2004).  

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

IV.  Analysis

The veteran maintains that she sustained bilateral knee 
disorders while serving on active duty for training.  In 
order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The records from the veteran's period of active duty include 
documentation of complaints of bilateral knee pain and 
aching, and reflect that diagnoses which include mechanical 
leg pain, and shin and thigh splints, were made.  Since it is 
clear that at least complaints of knee problems were 
documented during active service, the Board's analysis must 
then turn to the matters of the presence of a current 
disability, and a nexus, or link, between the current 
disability and the veteran's military service.

The veteran's current knee problems are primarily manifested 
by hypermobility, tenderness, and complaints of pain.  The VA 
examination conducted in February 2002 revealed no physical 
limitation of the knees.  There was full range of motion of 
the knees, and, as noted, the only clinical findings which 
were made involved evidence of hyperextension of the knees, 
and tenderness.  A diagnosis of hypermobility was made.  
Similarly, when examined by Dr. S. there was full range of 
motion bilaterally, with no palpable tenderness.  The left 
knee showed slight hyperextensibility when compared with the 
right.  An evaluation of the ligaments was normal, and no 
disability of the knees was diagnosed.  As discussed herein, 
no functional impairment of the knees was been identified on 
recent VA medical examination or at any time post-service.  
While the Board does not dispute that the veteran has 
symptoms of pain, tenderness, and hyperextension, these 
symptoms, which were assessed as hypermobility, do not 
represent a finding of an underlying disability of the knees, 
inasmuch as they are productive of no physical or functional 
impairment.  The Court has held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Furthermore, the 2002 VA examination report reflects that the 
assessment of hypermobility was thought by the examiner to 
represent an additional manifestation and symptom of 
fibromyalgia, as opposed to representing an independent and 
separate disability, or a symptom of a different condition, 
such as diffuse myofascial pain syndrome.  Specifically, the 
examiner opined that, regarding the assessment of 
hypermobility, the veteran did not have diffuse myofascial 
pain syndrome, but it was most likely that she had 
fibromyalgia syndrome based on the findings upon physical 
examination and history.

The Board notes that service connection is already in effect 
for fibromyalgia.  Under VA law and regulations, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14; see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
this case, the record reflects that the symptoms of 
hypermobility and pain are part and parcel of the service 
connected fibromyalgia, nor does the record include an 
opinion to the contrary.  The Board also notes that although 
the veteran's knee disabilities were specifically claimed by 
her as bilateral patellofemoral syndrome, the Board is unable 
to find a current diagnosis of that condition of record.

Essentially, the Board's determination remains the same as 
that reached in the vacated January 2003 decision, inasmuch 
as no additional evidence has been presented for the record 
for appellate consideration, despite the appellant's ample 
opportunity to do so.  The Board points out that the 
deficiencies identified in the original January 2003 Board 
decision as discussed in the October 2003 Joint Motion were 
procedural and administrative only.  There was no discussion 
or even a suggestion in the Joint Motion that any law was 
misapplied, or that any facts were ignored or not fully 
discussed in the analysis of the case provided by the Board 
in January 2003.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for 
bilateral knee disorders.  In essence, there is no evidence 
of current bilateral knee disabilities which exist separately 
and independently from the currently diagnosed and already 
service-connected fibromyalgia.  In the absence of a 
currently diagnosed disability of the knees independent of 
fibromyalgia, the claim must be denied.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for bilateral knee 
disorders, claimed as bilateral patellofemoral syndrome, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


